United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0753
Issued: August 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs (OWCP) dated January 29, 2016. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury to his right
knee and right shoulder causally related to a September 15, 2015 employment incident.
FACTUAL HISTORY
On September 16, 2015 appellant, a 52-year-old electronic technician, filed a traumatic
injury claim (Form CA-1) alleging that he injured his right knee and right shoulder when he

1

5 U.S.C. § 8101 et seq.

tripped and fell to the ground on September 15, 2015. He stopped work on September 16, 2015
and returned to modified duty on September 21, 2015.
Appellant was seen by Dr. Kevin P. O’Rourke, an emergency medical physician, at the
Missouri Baptist Medical Center on September 15, 2015. Dr. O’Rourke noted that appellant had
experienced a fall. Multiple contusions were diagnosed.
By letter to appellant dated December 29, 2015, OWCP informed appellant that, while it
had initially handled his claim administratively and authorized payment of a limited amount of
medical expenses, it was reopening his claim because his medical bills had exceeded $1,500.00.
It noted that the merits of the claim now needed to be formally considered and advised that it
required additional factual and medical evidence to determine whether he was eligible for
compensation benefits. OWCP asked appellant to submit a comprehensive medical report from
his treating physician describing his symptoms and the medical reasons for his condition, and an
opinion as to whether his claimed condition was causally related to his federal employment.
Appellant was afforded 30 days to submit this additional evidence.
In a September 21, 2015 report, Dr. Joseph Karre, an osteopath, noted that appellant was
experiencing right shoulder and right knee pain due to a work injury which occurred on
September 15, 2015. He related that appellant was moving a machine at work when he tripped
over it and fell forward, landing on his right side; as a result of this fall appellant injured his right
shoulder, right knee and neck. Dr. Karre reported that appellant underwent x-rays, which were
negative. Appellant was off work for one week and was experiencing pain, which he rated as a 7
on a scale of 1 to 10. Dr. Karre noted that appellant had focal pain in the right knee with some
soft tissue swelling. He had good range of motion in the right knee, but had patellar crepitance.
Appellant also had diffuse muscle soreness in his right shoulder girdle, with range of motion
limited in all directions with flexion and abduction to 90 degrees. Dr. Karre reported that
appellant’s pain extended to his trapezius, pectoralis, and cervical muscle. He diagnosed acute
strain of the neck muscle, contusion of right knee, and right shoulder sprain.
In a September 25, 2015 report, Dr. Karre related that appellant’s pain was somewhat
diminished but was still significant in the neck and shoulder region. He advised that his right
knee was improved. Appellant continued to undergo physical therapy and was working modified
duty. Dr. Karre reiterated his previous diagnoses and continued appellant on modified duty with
restrictions. He allowed appellant to lift up to 10 pounds constantly, with no reaching above the
shoulders, no squatting, and no kneeling. On October 8, 2015 Dr. Karre reiterated his previous
findings and conclusions.
In an October 20, 2015 report, Dr. Karre noted improvement in appellant’s right shoulder
and right knee due to physical therapy. He reported that appellant’s right knee always had
soreness with arthritis and that the original injury had healed. Dr. Karre advised that appellant
was experiencing generalized soreness through the right shoulder girdle, which extended into the
anterior cervical strap muscles and posterior paraspinal muscle and trapezius and that appellant
had good range of motion in the right shoulder, but with limited abduction and flexion. He noted
that the right knee bruising had resolved and appellant had good range of motion in the right
knee. Appellant, however, continued to experience chronic joint soreness in the right knee.

2

On October 27, 2015 Dr. Karre reiterated his previous findings and conclusions.
In a November 5, 2015 report, Dr. Karre advised that appellant was experiencing
continued pain in the upper right back, shoulder, and neck. He reported that appellant continued
to experience pain in both knees but advised that this was associated with chronic underlying
arthritis. Dr. Karre opined that appellant’s long-term prognosis was difficult, especially with his
underlying chronic pain and arthritis. He returned appellant to full duty with no work
restrictions.
On November 20, 2015 Dr. Boris Khariton, a physiatrist, noted that appellant was seen at
the request of Dr. Karre for right shoulder pain. He noted that on September 15, 2015 appellant
was moving a machine at work, when he fell primarily on his right side, hitting his right arm and
shoulder. Dr. Khariton diagnosed right shoulder pain.
In a December 4, 2015 report, Dr. Khariton noted that appellant had mild decreased range
of motion in the right shoulder due to pain complaints and several trigger points over the right
trapezius muscle and the right lower cervical paraspinal muscles. He administered trigger point
injections to the right trapezius muscle and right lower cervical paraspinal muscles.
In a January 8, 2016 report, Dr. Khariton noted that the trigger point injections had
produced a substantial improvement of the right posterior shoulder and neck pain. He reported
that appellant no longer had any significant pain and discomfort in the right posterior shoulder or
neck area and had been on regular activity at work. Dr. Karre released appellant from care and
advised him to continue regular activity at work.
By decision dated January 29, 2016, OWCP denied the claim, finding that appellant failed
to provide sufficient medical evidence to establish a right knee or right shoulder injury causally
related to the accepted September 15, 2015 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.5 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship.9
ANALYSIS
OWCP has accepted that appellant tripped and fell to the ground at work on
September 15, 2015. The question of whether an employment incident caused a personal injury
can only be established by probative medical evidence.10 The Board finds that appellant has not
submitted rationalized, probative medical evidence to establish that the September 15, 2015
employment incident caused a personal injury.
Appellant was initially seen in an emergency room on September 15, 2015 by
Dr. O’Rourke. Dr. O’Rourke noted appellant’s history of a fall at work and he diagnosed multiple
contusions. However he offered no medical opinion causally relating appellant’s contusions to the
employment incident. As such Dr. O’Rourke’s report is of limited probative value.11
Appellant submitted several reports from Dr. Karre, who noted appellant’s complaints of
right knee pain and right shoulder pain on examination and diagnosed cervical strain, right
5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(ee).

7

G.O., Docket No. 16-0311 (issued June 14, 2016).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Carlone, supra note 5.

11

See L.B., Docket No. 16-0486 (issued June 28, 2016).

4

shoulder strain, and right knee contusion with arthritis. He also administered x-rays, which were
negative. In his September 25, 2015 report, Dr. Karre placed appellant on modified duty with
restrictions, limiting him to no lifting exceeding 10 pounds, with no reaching above the
shoulders, no squatting, and no kneeling. In his October 20, 2015 report, Dr. Karre noted
improvement in appellant’s right shoulder and right knee due to physical therapy and advised
that he was experiencing soreness in his right knee due to arthritis, as the original injury had
healed. He released appellant to full duty in his November 5, 2015 report.
In his December 4, 2015 report, Dr. Karre administered trigger point injections to the
right trapezius muscle and right lower cervical paraspinal muscles and later reported that these
injections produced a significant reduction in pain. In his January 8, 2016 report, Dr. Karre
allowed appellant to continue on full duty and released him from treatment.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.12 While Dr. Karre noted complaints of right knee and right
shoulder pain which he generally attributed to the September 15, 2015 work incident, his reports
did not contain a probative, rationalized opinion regarding whether the September 15, 2015 work
incident caused a personal injury. He did not sufficiently explain how medically appellant would
have sustained right knee and right shoulder injuries because he tripped and fell to the ground on
September 15, 2015. Dr. Karre did not adequately describe appellant’s accident or how the
accident would have been competent to cause the claimed condition. As such, his reports were
not sufficiently rationalized to establish a causal connection between appellant’s September 15,
2015 work incident and his claimed right knee and right shoulder injuries.13
Appellant also submitted reports from Dr. Khariton dating from November 20, 2015 to
January 8, 2016. Dr. Khariton noted appellant’s history of injury and diagnosed right shoulder
pain. However pain is not a diagnosis, but it is rather a symptom. As Dr. Khariton did not
provide a medical opinion causally relating a diagnosed medical condition to the accepted
employment incident, his opinion is of limited probative value.14
Finally, while appellant also submitted a number of physical therapy reports to the
record, the Board has held that reports from physical therapists are not considered medical
evidence as they are not physicians under FECA.15
OWCP advised appellant of the evidence required to establish his claim. However,
appellant failed to submit such evidence. Causal relationship must be established by rationalized
medical opinion evidence. Appellant did not provide a medical opinion which describes or
12

See Anna C. Leanza, 48 ECAB 115 (1996).

13

Supra note 7.

14

See J.E., Docket No. 16-0370 (issued June 27, 2016).

15

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician’s assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2).

5

explains the medical process through which the September 15, 2015 work accident would have
caused the claimed injury. Accordingly, he did not establish that he sustained right knee and
right shoulder injuries in the performance of duty. OWCP properly denied appellant’s claim for
compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury to
his right knee and right shoulder causally related to a September 15, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

